140 S.E.2d 766 (1965)
264 N.C. 82
Johnnie O. BURGESS
v.
C. G. TATE CONSTRUCTION COMPANY.
No. 295.
Supreme Court of North Carolina.
March 17, 1965.
*767 William L. Thorp, Jr., William D. Etheridge, Rocky Mount, for plaintiff.
Fields & Cooper, Rocky Mount, for defendant.
PER CURIAM.
We have examined the record and considered each of plaintiff's assignments of error. We find no error which, in our opinion, affected the verdict. "`Verdicts and judgments are not to be set aside for harmless error or for mere error and no more. * * *'" Collins v. Lamb, 215 N.C. 719, 720, 2 S.E.2d 863, 864. The burden is on appellant to show not only that there was error in the trial but also that there is a reasonable probability that "the result was materially affected thereby to his hurt." Garland v. Penegar, 235 N.C. 517, 519, 70 S.E.2d 486, 488. We find no reason to disturb the result of the trial.
No error.